GROVER SELLERS
X            Im




     Honorable Jouette Bonner
     County Attorney
     Jack County
     Jacksboro, Texas
     Dear Sir:                     Opinion No. o-6647
                                   Re: Suspension of driving pri-
                                        vileges of a discharged
                                        serviceman who has been
                                        convicted of driving while
                                        intoxicated during the period
                                        of his exemption from the
                                        requirement of a drivers'
                                        license as provided for in
                                        Senate Bill 109, 49th Legis-
                                        lature..

     we have received your letter of August 28, 1945, wherein you
     request an opinion of this department with respect to the
     following facts in substance:

     An honorably discharged serviceman, who is exempt from the
     requirement of a~ drivers' license for a period of six months
     after discharge by virtue of senate Bill 109, 49th Legislature,
     has been convicted of the offense of, driving while intoxicated.
     Said conviction automatically suspends a erson's drivers'
     license under the Texas Drivers’ License E aw. You then ask
     this question:  "Does the conviction prevent them driving for
     six months from the sentence, or, when they apply for a
     license will they be denied the license for six months or
     issued the license and then it cancelled for six months?"

     By Acts 1945, 49th Legislature, R.
                                      A S
                                        t~.,l,“hiIkl page 5’9, the
     Legislature amended Chapter 173, r             Section 3, Acts
     of the 47th Legislature, 1941, "Drivers' Likense Law", by
     adding subsection 6, which reads as follows:

     "Sec. 3.     What persons are exempt from license.
     "The following persons are exempt from license hereunder:
     1;
      (). Any person in the armed forces of the United Otates-who
     is on leave or furlough or may be temporarily absent from his
Honorable Jouette Bonner - page 2, o-6647



or her post of duty, or who has been honorably discharged from
the armed forces of the united Dtates of America for not more
than six (6) months. . . ."

Section 24, Art. 4, of the aforementioned Chapter 173, provides
for the automatic suspension of the drivers' license upon con-
viction of any of several offenses, among which is f12. Driving
a motor vehicle while under the: influence of intoxicating
liquor or narcotic drugs." This section further reads that
the suspension above provided for shall be in the first
instance a period of six ~(6)months. We wish to particularly
point out that this se&ion of the statute provides for the
automatic suspension of the "license" of the driver convicted
of driving while intoxicated. Obviously, where there is no
license, none may be automatically suspended, which isthe case
here. Therefore, we answer each part of your question in the
negative.
In an opinion of this department dated July 29, 1943, to the
Honorable J. B. Draper, 'hief, 3rivers'.License Division,
Department of Public Yafety of the State~of Texas, it was held
that when a person has never been issued a license his
driving privilege cannot be suspended under the said section
24. We quote the following language therefrom:
"An official license may be said to be a permission granted by
pubIic authority to perform certain acts which are forbidden by
law except to persons obtaining such permission. Hoetllng vs.
City of San Antonio, 85 Tex. ,228,20 S.W. 85, 16 ~..R'.A.,608.
The-term 'license' may be used to designate the permission
itself. .There can be no suspension proceeding instituted to
suspend a driving privilege which is not existent by reason
of the fact that the person has not been issued a drivers'
license."
Any action taken in this case by the Department of Public
safety, should this serviceman apply for a license at the
termination of his exemption period, may be that as taken in the
case of an ordinary application for license under Article II
of the Drivers' License Law entitled 'Issuance of license,
Expiration, and Renewal."
                                  Yours very truly
                              ATTORNEY GENERAL OF TEXAS
                               s/ Eugene Alvis
                              BY
                                              Eugene Alvis

                              a/ Jack K. Ayer

JKA:zd/cg                     BY              Jack K. Ayer
                                                   .,~.
Approved Opinion Committee By BWB, Chairman